DETAILED ACTION
This is in response to application filed on February 3rd, 2021 in which claims 9-19 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 2/3/21 has been considered by the examiner.
Drawings
The drawings are objected to for the following:
Examiner recommends resubmission of the drawings submitted 2/3/21 for clarity of drawings should application go to patent printing, as the drawings have blurred delineations (see comparison with drawings of the PCT). 
See objections regarding [0049] and [0055]-- should Fig. 7 be illustrating two different embodiments, Fig. 7 should be separated into two separate Figures (for ex. Fig. 7A and Fig. 7B)
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The disclosure is objected to because of the following informalities: 
At the outset, examiner notes that the specification is replete with indefinite language.  As a general concept: the term “greater than about (or approximately)” and “less than about (or approximately)” is indefinite.  To give a measurement of "less than about (or approximately)" or "greater than about (or approximately)" is not intuitive, not common sense and can reasonably lead to different results. For example, it is not illogical to conclude that, for example, "less than about" 0.8 yields a measurement of: 1) any value less than but not including 0.8 because of the phrase "less than" but without the phrase "or equal to", 2) any value less than or equal to 0.8 because of the phrase "less than" and the word "about" (or approximately), and 3) any value less than more or less than 0.8, including values just "greater than" 0.8 because a value greater than 0.8 gives import to the chosen word "about" (or approximately). (However, to give import to the word "about" (or approximately) can mean more or less than 0.8 in this example, but then that would seem to vitiate the import of the "less than" the example value of 0.8.)”  Barring a specific range definition (ex. +/- 0.5) for the term “about” or “approximately” not found in the original disclosure, the following instances are indefinite. Furthermore, even if the term “about” or “approximately” were defined as aforementioned, “at least approximately/about” is still indefinite (ex. “at least about 2” wherein about is +/- 0.5 means at least 1.5 to 2.5 which is indefinite as it could be at least 1.5, at least 1.6, at least 2.7, etc)
For example, [0027] “over approximately a third”, which is equivalent to greater than approximately/about 1/3”
It is not illogical to conclude that (in the instant application with the “1/3” value) "greater than about" 1/3 yields a measurement of 1) any value greater than but not including 1/3 because of the phrase "greater than" but without the phrase "or equal to", 2) any value greater than or equal 1/3 because of the phrase "greater than" and the word "about" (or approximately), and 3) any value greater than more or less than 1/3, including values just "less than" 1/3 because a value less than 1/3 gives import to the chosen word "about" (or approximately). (However, to give import to the word "about" (or approximately) can mean more or less than 1/3 in this example, but then that would seem to vitiate the import of the "greater than" the example value of 1/3.)
Examiner notes that there is support elsewhere in the disclosure and therefore suggests amending this particular recitation to “approximately one third” ([0054] “approximately one third”); should applicant wish to amend the other instances of indefiniteness, support must be specifically indicated per amended instance to avoid new matter rejections 
Other instances of indefiniteness (whether indefinite values or indefinite adjectives, as adjectives still indicate some value with the structure) include:
[0016] “at least approximately arcuate”
[0022] “at least approximately straight” re: connecting portion and second contact portion
[0023] “at least 15 degrees…in particular at an angle of approximately 20 degrees to approximately 40 degrees….can transition into one another in a more arcuate manner”; what is “more than approximately”?
Examiner notes that exactly reciting “at least 15 degrees” or “approximately 20 degrees to approximately 40 degrees” is valid
 [0024] “at least approximately parallel” re: connecting portion/upper side and first/second contact portions
Examiner notes that exactly reciting “approximately parallel” is supported and valid based on [0049]
[0026] “at least approximately correspond” re: parallel projection and width
[0027] “over at least a quarter” is borderline indefinite-- this may be better as “greater than or equal to a quarter” if that is the intent
 [0052] “approximately 30 degrees….can transition into one another in a more arcuate manner”; what is “more than approximately”?
Clarification is requested of [0020] “first end of the second contact portion or the end of the damping spring on the contact portion side”; it is unclear how the contact portion, which is a portion of a larger delineated structure (spring), has a first end that is not that of the contact portion side; or is this the “or” in this recitation indicating that the limitations are synonymous?
Clarification is requested of [0020] reciting how the “damping spring can be adapted to the back and/or the first contact portion”; recitations only seem to indicate how the back of the latch comes into contact with either the first contact portion of the shank or the second contact portion of the spring
Clarification is requested of [0027], whether the structure causing the maximum contact force as recited is due to the structure recited in [0027] “needle latch over at least a quarter of its length, in particular over approximately a third of its length...bear against the second contact portion”.
Similarly, clarification is requested of [0048] “contact portion 132 has a freely resilient end and a clamped end”; it is unclear how the contact portion, which is a portion of a larger delineated structure (spring), has two distinct ends; is the recitation referring to the spring 112 instead with two delineated ends?
Relatedly, clarification is requested of [0049] “the resilient end of the contact portion 132 is arranged in alignment as an extension of the contact portion 128”
Is this reciting that there is an overall contact portion comprising contact portion 128 and contact portion 132?
And/or is this reciting as if Fig. 7 below is annotated correctly, wherein the freely resilient end of the spring 112 (which is the contact portion 132) is aligned with the annotated extensions?

    PNG
    media_image1.png
    353
    312
    media_image1.png
    Greyscale

[0050] typographical error-- as best understood, “closing portion 126” should read “closing portion 124”, as that is the structure that bears against the closing portion 114 as recited
Clarification is requested of [0053] “parallel projection of the contact portion 132 of the damping spring 112 in the longitudinal direction onto the bearing journal 118 corresponds approximately to a diameter of the bearing journal 118”; is this reciting that the length of 132 is approximately the diameter of 118?
Related to objections of [0049], clarification is requested of [0055] “Fig. 6…freely resilient end of the contact portion 208…is not aligned in an extension of the contact portion 210…but rather within the contact portion 210”
Firstly, it is unclear whether “not aligned in an extension” referring back to [0049]
If so, the structural difference between [0049] “as an extension” and [0055] “in an extension” is unclear
Furthermore, “Fig. 6…freely resilient end of the contact portion 208 is…aligned…within the contact portion 210” is unclear whether it is referring to the right side of Fig. 7
Based on applicant intent, examiner may recommend explaining [0049] and [0055] relative to the spatial axes (h, l, b) recited in [0044] and shown in Fig. 1; however, such a suggestion is not an indication of allowable subject matter nor of support in the original disclosure for such an explanation and/or amendment
Relatedly, clarification is requested of [0056] “Fig. 7 shows sectional views of a latch needle 300, such as latch needle 100 according to Fig. 1 through Fig. 5 or latch needle 200 according to Fig. 6”; 
similarly as aforementioned, it is unclear whether “sectional” is referring to the left side of Fig. 7 being a cross-section of a first embodiment recited in Figs. 1-5 and the right side of Fig. 7 being a cross-section of a second embodiment recited in Fig. 6
if not, it is unclear which sections of the needle 100 and/or needle 200 Fig. 7 is representing (for example-- where are these cross-sections being taken of?)
clarification is requested of [0057] “Fig. 9 shows the laterally flattened damping spring 406…in a sectional view along the line A-A”; it is unclear how the illustrated cross-section of A-A in Fig. 9 shows laterally flattened sides
clarification is requested of [0057] “insertion into the needle shank 402”, whether it is referring to a slot
Appropriate correction is required.
Claim Objections
Claim(s) 9, 10-12, 16, 17 is/are objected to because of the following informalities: 
Claim 9 Lines 11-12 “to at least one of the back or to the first contact portion” should read “to at least one of the back and the first contact portion”
Claim 9 Line 13 “when in the needle latch” should read “when the needle latch”
Similarly to Claim 9 Lines 11-12, Claim 10 Lines 3-4 “at least one of the back of the needle or the first contact portion” should read “at least one of the back of the needle latch and the first contact portion of the needle shank”; however, examiner notes that there is a 112(b) rejection associated with this limitation; as such, said suggestion merely overcomes the objection and not necessarily the 112(b) rejection
Claim 10 “damping spring has…a second contact portion” is improper; you cannot have a “second” without a “damping spring has a first contact portion”; first contact portion belongs to that of the shank as established in Claim 9
Claim 11 “an angle” is recommended for review as to whether it is of the angle of Claim 10; if so, antecedent basis should be reflected as such
Claim 12 “an angle” is recommended for review as to whether it is of the angle of Claim 10 and/or Claim 11; if so, antecedent basis should be reflected as such
Claim 16 Lines 2-3 “second contact portion assigned to at least one of the back or to the first contact portion” should read “second contact portion assigned to at least one of the back and to the first contact portion”; however, examiner notes that there is a 112(b) rejection associated with this limitation; as such, said suggestion merely overcomes the objection and not necessarily the 112(b) rejection
Claim 16 Line 5 “its length” is recommended for review to specify that “its” is referring to the needle latch, as evidenced by Fig. 5 of the application
Claim 17 Line 2 is recommended for review to specify that “its” is referring to the needle latch, as evidenced by Fig. 5 of the application
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 9-19 is/are rejected under U.S.C. 112(b).
The term “damping spring adapted to at least one of the back or to the first contact portion” in Claim 9 Lines 11-12 is unclear and therefore renders the claim indefinite in light of Claim 9 Lines 5-6 “shank having…first contact portion adapted to the back”.  Although this limitation has antecedent basis in [0020], [0020] only delineates how the damping spring adapts to/contacts the back, and not to the first contact portion of the shank.  Furthermore, despite the limitation’s antecedent basis in [0020], [0020] recitations only seem to indicate how the back of the latch comes into contact with at least one of the first contact portion of the shank and the second contact portion of the spring.  Pending clarification such as that of [0020], it is further unclear how the term “adapted” is meant to be interpreted.  Although applicant can act as their own lexicographer, the applicant has not clearly set forth a special definition of the term “adapted” in the specification that differs from the plain and ordinary meaning the term “adapted” would otherwise possess, despite [0020] using terms such as “in such a way that.”  It is unclear if applicant intended to use the word “adapted” in the context of the claim limitation merely to indicate the latch contacting at least one of the shank and spring.
Similarly, the term “spring has…second contact portion cooperating with at least one of the back of the needle latch or the first contact portion of the needle shank” in Claim 10 Lines 2-4 is unclear and therefore renders the claim indefinite, especially in light of Claim 10’s dependency on Claim 9 Lines 5-6 “shank having…first contact portion adapted to the back” and Claim 10 Lines 11-12 “damping spring adapted to at least one of the back or to the first contact portion”; in light of the disclosure such as Fig. 1, spring 112 has contact portion 132, shank 106 has contact portion 128, and back 122 of latch 110 has contact portion 126.  As such, it is unclear how the damping spring can have a second contact portion with at least one of the latch back and the shank’s first contact portion (specifically, that of the first contact portion), for reasons similarly aforementioned.
The term “up to approximately 40 degrees” in Claim 12 is unclear and therefore renders the claim indefinite.  As similarly aforementioned in the specification objections: to give a measurement of "up to approximately" is not intuitive, not common sense and can reasonably lead to different results. The term is equivalent to “less than approximately/about.”  For example, it is not illogical to conclude that (in the instant application with the “40” value) "less than about" 40 yields a measurement of: 1) any value less than but not including 40 because of the phrase "less than" but without the phrase "or equal to", 2) any value less than or equal to 40 because of the phrase "less than" and the word "about" (or approximately), and 3) any value less than more or less than 40, including values just "greater than" 40 because a value greater than 40 gives import to the chosen word "about" (or approximately). (However, to give import to the word "about" (or approximately) can mean more or less than 40 in this example, but then that would seem to vitiate the import of the "less than" the example value of 40.)”   Examiner notes that there is support in the original disclosure for “approximately 20 degrees to approximately 40 degrees” in [0023] and suggests amending as such.
Similarly, the term “at least approximately parallel” relating the first/second contact portions in Claim 13 is unclear and therefore renders the claim indefinite.  As similarly aforementioned in the specification objections and 112(b) rejections, “approximately” allows the range to be “less than” parallel, which is contradictory with “at least parallel” which is “equal to or greater than” parallel.  Examiner notes that there is support in the original disclosure for “approximately parallel” relating the first/second contact portions in [0049] and suggests amending as such.
Claim 14 recites the limitation "the second contact portion side" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  No antecedent basis has been established for “second contact portion side.”  It is unclear whether this is a typographical error and should read “second contact portion” or if “second contact portion side” was improperly established (since “contact portion side” is found in [0020]. 
The term “damping spring has an end on the second contact portion side, and the end is arranged in alignment with the first contact portion of the shank” in Claim 14i s unclear and therefore renders the claim indefinite.  Especially in light of the specification objections surrounding [0049] and [0055] and the lack of drawings, it is unclear what this recitation is meant to recite, such as whether to a first or second embodiment and/or how “alignment with” relates with “alignment as”, “alignment within,” and/or “alignment in.”  
Claim 15 recites the limitation "the second contact portion" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether Claim 15 should depend instead on Claim 10 or whether Claim 15 should have properly established “a second contact portion.”
The term “corresponds at least approximately to a diameter” in Claim 15 Line 4 is unclear and therefore renders the claim indefinite.  See aforementioned related objections and rejections for explanation-- should “diameter” be represented by a value “D”, the claim is reciting that the parallel projection is “at least approximately D.”  However, such a recitation contradicts itself as “at least D” is “greater than or equal to D” while “approximately” D can be greater than, equal to, or less than D.  No support has been found for amending to “at least D,” “equal to D”, “greater than D”, or “approximately D”, as the only antecedent basis is in [0026] and such amendments may bring new matter.
The term “damping spring has a second contact portion assigned to at least one of the back or to the first contact portion” in Claim 16 Lines 2-3 is unclear and therefore renders the claim indefinite.  See similar explanation as aforementioned for the 112(b) rejection of Claims 9 and 10.  Similarly, pending clarification such as that of [0020], even if the specification term “assigned to” is synonymous with “adapted to,” it is further unclear how the term “assigned to” is meant to be interpreted.  Although applicant can act as their own lexicographer, the applicant has not clearly set forth a special definition of the term “assigned to” in the specification that differs from the plain and ordinary meaning the term “assigned to” would otherwise possess despite [0020] using terms such as “in such a way that.”  It is unclear if applicant intended to use the word “assigned to” in the context of the claim limitation merely to indicate the latch contacting at least one of the shank and spring.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Especially in light of the aforementioned indefiniteness issues involving the word “approximately” in the specification objections and 112(b) objections, Claim 17 as depending on Claim 16 is possibly not further narrowing, as no definition was provided for the term “approximately”.  As such, it is possible that “approximately one third” is greater than or equal to “at least a quarter” in Claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 9 Lines 11-12 will be interpreted as “spring to shank”
Claims 10 and 16 Lines 3-4 will be interpreted as “spring to latch”
Claim 12 will be interpreted as suggested
Claim 13 will be interpreted as suggested
Claim 14 will be interpreted as “second contact portion”
Claim 15 will be interpreted as depending on Claim 10
Claim 15 will be interpreted as “at least”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 10, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fehrenbacher et al (USPN 7272958), herein Fehrenbacher.
Regarding Claim 9, Fehrenbacher teaches a latch needle for a loop-forming textile machine (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 2, 5, 6; Col. 3 Line 66 "latch needle 1"; Fehrenbacher teaches the latch needle which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized for a loop-forming textile machine, especially in light of Col. 1 Lines 13-14 "latch needle adapted for use in textile machines, such as knitting machines", wherein it is known in the art that knitting machines needles form loops (see extrinsic evidence Jurgens et al 7191620), and therefore the knitting machine is a loop-forming textile machine; furthermore, Col. 6 Lines 25, 29-32 "Figs. 5 to 8...general configuration of the latch needle 1, reference is made to the description of the embodiment of the latch needle 1 according to Fig. 2 which applies in this case"; Col. 3 Lines 32-33 "Fig. 2 is...according to Fig. 1"; as such, quotations utilized for Figs. 1 and 2 also apply to the embodiment of Fig. 6), the latch needle comprising:
a needle shank (see Fig. 6; Col. 3 Line 67 "elongated shank 3");
a needle latch with a back (see Fig. 6; Col. 4 Line 1 "latch 6", wherein back is at least area contacting first contact portion);
the needle shank having a slot for receiving the needle latch (Col. 4 Lines 14-16 "latch 6 projects…into a sawslot 11 which is provided in the shank 3"),
and a first contact portion adapted to the back (wherein Fig. 6 clearly shows latch to shank; Col. 7 Lines 9-10 "latch 6 lies with its back 26 against that end of the surface 25"; wherein surface 25 is shank in light of Col. 4 Lines 15-16 "sawslot 11 which is provided in the shank 3"; Col. 4 31, 36-37 "sawslot 11…is bordered by end surfaces 18, 19"; Col. 4 Lines 55, 58 "end surface 19 is divided into...surface 25");
the needle latch pivotably mounted on the needle shank about a pivot axis for movement between an open position and a closed position (see Fig. 6; pivot axis at latch bearing 7; Col. 4 Lines 1-4 "latch 6 is provided which is pivotally supported by a latching bearing 7.  By its back-and-forth pivoting motion, the latch 6 may…close…or may open"; as for mounted--Col. 4 Lines 14-16 "latch 6 projects, with its end adjoining the latch bearing 7, into a sawslot 11 which is provided in the shank 3");
wherein the back bears against the first contact portion of the needle shank in the open position of the needle latch (see aforementioned); and
a damping spring adapted to at least one of the back and the first contact portion (Col. 6 Lines 26-27 "latch spring 29…disposed in the sawslot 11"; Col. 6 Lines 42-43 "surface 19…provided with a recess 32 which receives an end 33 of the latch spring 29"),
the damping spring configured to dampen a contact of the back of the needle latch against the first contact portion when the needle latch is in the open position (Fehrenbacher teaches the damping spring, the back, the first contact portion which meets the structural limitations in the claims and performs the functions as recited such as being capable of the dampening as recited especially in light of Fig. 6 where shank contacts latch and latch contacts spring; as for latch contacts spring --> see Fig. 6; Col. 6 Lines 63-66 "end of the latch 6…provided with flattened portions 34, 35 which are associated with the selected latch positions and which lie against the latch spring 29", specifically at 34).
Regarding Claim 10, Fehrenbacher teaches all the claimed limitations as discussed above in Claim 9.
Fehrenbacher teaches the damping spring has a connecting portion cooperating with the needle shank (Col. 6 Lines 26-27 "latch spring 29…disposed in the sawslot 11"; Col. 6 Lines 42-43 "surface 19…provided with a recess 32 which receives an end 33 of the latch spring 29")
and a second contact portion cooperating with at least one of the back of the needle latch and the first contact portion of the needle shank (see Fig. 6; Col. 6 Lines 63-66 "end of the latch 6…provided with flattened portions 34, 35 which are associated with the selected latch positions and which lie against the latch spring 29", specifically at least at 34);
the connecting portion and the second contact portion being arranged at an angle to one another for adapting the damping spring to at least one of the back or the first contact portion (see Fig. 6 for angle).
Regarding Claim 13, Fehrenbacher teaches all the claimed limitations as discussed above in Claim 10.
Fehrenbacher further teaches wherein the first contact portion and the second contact portion are arranged [at least] approximately parallel to one another (see Fig. 6; inasmuch as the term “approximately” has been defined, the Fig. meets the limitation).
Regarding Claim 14, Fehrenbacher teaches all the claimed limitations as discussed above in Claim 10.
Fehrenbacher further teaches wherein the damping spring has an end on the second contact portion [side], and the end is arranged in alignment with the first contact portion of the shank (first contact portion is at 25; second contact portion is at 34; inasmuch as all pieces are placed properly in the invention, the pieces are in alignment; furthermore, a line can be drawn between the end and the first contact portion and therefore be interpreted as in alignment).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 12, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbacher et al (USPN 7272958), herein Fehrenbacher, as applied to Claims 9, 10, 13, 14 above.
Regarding Claim 11, Fehrenbacher teaches all the claimed limitations as discussed above in Claim 10.
Fehrenbacher does not explicitly teach wherein the connecting portion and the second contact portion are arranged relative to one another at an angle of at least 15 degrees.
However, absent a showing of criticality with respect to the angle, especially as the applicant’s specification merely gives an acceptable range without specific criticality ([0023]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the angle and get the recited range.  
Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle to be as recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 12, modified Fehrenbacher teaches all the claimed limitations as discussed above in Claim 11.
Fehrenbacher further teaches wherein the connecting portion and the second contact portion are arranged at an angle of approximately 20 degrees up to approximately 40 degrees (see aforementioned rejection of Claim 11).
Regarding Claim 15, Fehrenbacher teaches all the claimed limitations as discussed above in Claim 10.
Fehrenbacher further teaches a bearing journal pivotably mounting the needle latch on the needle shank (see Fig. 6; pivot axis at latch bearing 7; see rejection of Claim 9; Col. 4 Lines 1-4 "latch 6 is provided which is pivotally supported by a latching bearing 7.  By its back-and-forth pivoting motion, the latch 6 may…close…or may open"; as for mounted--Col. 4 Lines 14-16 "latch 6 projects, with its end adjoining the latch bearing 7, into a sawslot 11 which is provided in the shank 3").

Fehrenbacher does not explicitly teach wherein a parallel projection of the second contact portion on the bearing journal corresponds at least approximately to a diameter of the bearing journal.
However, absent a showing of criticality with respect to the corresponding measurement, especially as the applicant’s specification merely gives an acceptable range without specific criticality ([0026]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the angle and get the recited range.  
Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the corresponding measurement to be as recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 16, Fehrenbacher teaches all the claimed limitations as discussed above in Claim 9.
Fehrenbacher further teaches wherein the damping spring has a second contact portion assigned to at least one of the back and to the first contact portion (see rejection of Claim 10, wherein second contact portion is section of spring that would contact 34, 35 and the curved section between 34 and 35 during open and closing).

Fehrenbacher does not explicitly teach the needle latch bears against the second contact portion over at least a quarter of its length in the open position of the needle latch.
However, Fehrenbacher at least suggests the needle latch bears against the second contact portion over at least a quarter of its length in the open position of the needle latch (see Figs. 5, 6, wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the portion of latch 6 that at least a quarter of the needle latch is at least capable of bearing against the second contact portion of the spring in the span of both the closing and opening motion).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the angle and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Regarding Claim 17, modified Fehrenbacher teaches all the claimed limitations as discussed above in Claim 16.
Fehrenbacher further teaches wherein the needle latch bears against the second contact portion over approximately one third of its length in the open position of the needle latch (especially as no definition was provided for the term “approximately,” inasmuch as Claim 16 is met, so is Claim 17.  Furthermore, even if Claim 17 was dependent on Claim 10, inasmuch as no definition was provided for the term “approximately”, the limitation is met by Fig. 6).
Regarding Claim 18, Fehrenbacher teaches all the claimed limitations as discussed above in Claim 9.
Fehrenbacher further teaches configured such that, when the needle latch is placed in the open position with the aid of the damping spring, a maximum contact force between the back and the first contact portion can be reduced by approximately 30 percent to approximately 70 percent (Fehrenbacher teaches the needle latch, open position, and damping spring which meets the structural limitations in the claims and performs the functions as recited such as being capable of providing a maximum contact force as recited; such a limitation is merely functional without limiting further structure; as such, this is a U.S.C. 102 rejection).
However, even if such a recitation is dependent on the recitations of Claim 17 (as potentially evidenced by [0027]), see rejection of Claims 16 and/or 17 above.  Inasmuch as Claims 16 and/or 17 are met, so is Claim 18 then.
Regarding Claim 19, modified Fehrenbacher teaches all the claimed limitations as discussed above in Claim 18. 
Fehrenbacher further teaches wherein the maximum contact force can be reduced by approximately 50 percent (see aforementioned rejection of Claim 18 for a similar rejection; as such, should there be no evidence of structural limitation to the recitation, the rejection of Claim 19 is also a U.S.C. 102 rejection).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used1 to formulate a rejection if necessary: Stingel et al (USPN 6931890), Schaffer (USPN 6439001) directed to latch needle spring shape; Wang (USPN 6792775) directed to latch needle diameter; Morith (USPN 2252302), Masujima (USPN 3050968), Nuber (USPN 4026126), Kohorn (USPN 4089192), Goller et al (USPN 4827739), Kuhnert (USPN 5201198), Schaffer (USPN 5956976), Dehner (USPN 6510714), Dehner et al (USPN 7624598) directed to springs on latch needles; Schmoll et al (5609045) directed to sawslots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
	
	/KHOA D HUYNH/               Supervisory Patent Examiner, Art Unit 3732